DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

This communication is in response to the papers filed from 02/11/2022 to 02/16/2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Reasons for Allowance


The following is an examiner's statement of reasons for allowance: 
The prior art of record teaches the claimed invention substantially as discussed in the prosecution history of this application, but it fails to teach or suggest individually or in combination that “a blockchain-supported network slice orchestration of one or more network slices managed by a slice coin orchestrator, each network slice being an instantiated logical network, is defined by a smart contract deployed on a blockchain network, and comprises: a set of network slice functions performed by CNF applications of the application service mesh network; and resources from the computing resources operable to execute the set of network slice functions; and wherein the slice coin orchestrator is operable to transact smart contracts transferring tokens that are configured to be exchangeable for instantiation of a network slice, defined as a plurality of slice coins, on the blockchain network, each slice coin of the plurality of slice coins being configured to regulate at least one of access to and use by the one or more network slices to at least one of the computing resources and the CNF applications of the application service mesh network” as set forth in claims 1-20.
Claims 1-20 are allowed because of the combination of other limitations in the claims and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. Chau whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/DUNG K CHAU/Primary Examiner, Art Unit 2153